                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ROBERT R.,                                              )
                                                        )
       Plaintiff                                        )
                                                        )
v.                                                      )       1:18-cv-00251-LEW
                                                        )
SOCIAL SECURITY ADMINISTRATION                          )
COMMISSIONER,                                           )
                                                        )
       Defendant                                        )

                      REPORT AND RECOMMENDED DECISION

       On Plaintiff Robert R.’s application for disability insurance benefits under Title II

of the Social Security Act, Defendant, the Social Security Administration Commissioner,

found Plaintiff not disabled at step 1 of the sequential evaluation process. In denying

Plaintiff’s application, the ALJ found that in each year after Plaintiff’s alleged onset date,

Plaintiff’s engaged in substantial gainful activity. Plaintiff filed this action to obtain

judicial review of Defendant’s final administrative decision pursuant to 42 U.S.C. § 405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                  The Administrative Findings

       The Commissioner’s final decision is the September 26, 2017, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 9-2.)1 Plaintiff alleged the onset of

disability beginning September 1, 2014. In 2015, 2016, and 2017, Plaintiff fished for elvers



1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
and caught his licensed limit of 16.8 pounds. (R. 15, 18.) In 2015, Plaintiff earned $9,869

from fishing. Because the season begins in March and ends in May, the ALJ divided the

revenue by three months for an average monthly revenue of $3,289.66. (R. 18.) Plaintiff’s

revenue in 2016 is not established on the record, though he did catch his limit. In 2017,

Plaintiff again caught the limit and the market price Plaintiff received for elvers ranged

between $800 and $1700 per pound. (R. 18.) Employing the $800 per pound rate, the ALJ

calculated a net monthly revenue of $4,480 for March, April and May of 2017. (Id.)

Plaintiff does not dispute the monthly income calculated by the ALJ, and he does not

challenge the ALJ’s finding that his revenue in 2016 was similar to 2015 and 2017. (R.

19.)

       Pursuant to Defendant’s regulations, a claimant will be found not disabled at step 1

of the sequential evaluation process if the record establishes that the claimant has engaged

in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). Claimants are advised: “If

you are working and the work you are doing is substantial gainful activity, we will find

that you are not disabled regardless of your medical condition or your age, education, and

work experience.” Id. § 404.1520(b). The regulations define “substantial” activity as

“work activity that involves doing significant physical or mental activities.”               Id. §

404.1572(a). Work “may be substantial even if it is done on a part-time basis.” 2 Id. Work

is “gainful” if it is performed for pay or profit. Id. § 404.1572(b). The amount of time




2
  The same is true of part-time, seasonal work. See, e.g., Oaks v. Astrue, No. 5:10CV2054, 2012 WL
646152, at *10 (N.D. Ohio Jan. 17, 2012), report and recommendation adopted sub nom. Oaks v. Comm’r
of Soc. Sec., No. 5:10-cv-2054, 2012 WL 646211 (N.D. Ohio Feb. 28, 2012) (part-time, seasonal
lawnmowing at a golf course).
                                                2
devoted to the work activity is not controlling; the regulations require the adjudicator to

determine whether the work was substantial and gainful. Id. § 404.1573(e). A claimant is

more likely to be found to have performed substantial gainful activity if the claimant’s

work activity entails “experience, skill, supervision, and responsibilities, or contributes

substantially to the operation of a business.” Id. § 404.1573(a).

       The regulations distinguish between self-employed work activity and work for

wages. Compare id. § 404.1574 and 404.1575. If a claimant is self-employed, such as

Plaintiff, Defendant “will consider [the claimant’s] activities and their value to [the]

business to decide whether [the claimant has] engaged in substantial gainful activity.” 20

C.F.R. § 404.1575(a)(2). The relevant regulation provides that Defendant “will not

consider … income alone because the amount of income … may depend on a number of

factors,” i.e., factors other than substantial activity. Id. The regulations contemplate a

three-test assessment, provided, however, that two of the tests are unnecessary if the first

test resolves the issue. Id.

       The tests are as follows:

       (i) Test one: You have engaged in substantial gainful activity if you render
       services that are significant to the operation of the business and receive a
       substantial income from the business. Paragraphs (b) and (c) of this section
       explain what we mean by significant services and substantial income for
       purposes of this test.

       (ii) Test Two: You have engaged in substantial gainful activity if your work
       activity, in terms of factors such as hours, skills, energy output, efficiency,
       duties, and responsibilities, is comparable to that of unimpaired individuals
       in your community who are in the same or similar businesses as their means
       of livelihood.

       (iii) Test Three: You have engaged in substantial gainful activity if your work
       activity, although not comparable to that of unimpaired individuals, is clearly
                                             3
        worth the amount shown in § 404.1574(b)(2) when considered in terms of its
        value to the business, or when compared to the salary that an owner would
        pay to an employee to do the work you are doing.

Id. Paragraphs (b) and (c), referred to in the first test, explain that if the claimant is not a

“farm landlord” and “operate[s] a business by [him]self, any services that [he] render[s]

are significant to the business.” Id. 404.1575(b)(1). Additionally, net income less certain

special expenses (not applicable in this case) is substantial for social security purposes if,

when averaged, it exceeds an amount determined in the regulations. Id. § 404.1575(c)

(referring to §§ 404.1574a, 404.1574(b)).3

                                        Standard of Review

        A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).




3
  Pursuant to 20 C.F.R. § 404.1574a, Defendant will average income over the period of work activity. Here,
Defendant averaged Plaintiff’s income for the three-month period in which he fished. Plaintiff has not
challenged this approach. See also Titles II and XVI: Averaging of Earnings in Determining Whether Work
is Substantial Gainful Activity, Social Security Ruling 83-35 (1983).
                                                    4
                                        Discussion

       The record establishes that for March, April and May Plaintiff’s income exceeded

the regulatory threshold for substantial gainful activity. In addition, because Plaintiff

performed the necessary work himself, his activity was “significant to the operation of the

business” and, therefore, is presumptively “substantial” pursuant to 20 C.F.R. §

404.1575(a)(2)(i).

       Plaintiff argues that his work activity was not in fact “substantial.” Plaintiff

contends that fishing for 16.8 pounds of elvers does not require “significant mental and

physical activities” because all he did was dip a net in the water and retrieve elvers.

(Statement of Errors at 5, citing 20 C.F.R. § 404.1572). Plaintiff argues his income is

merely a consequence of his license; that the revenue is generated by his license and market

conditions more than his effort. (Id.) Plaintiff contends his income is generated similar to

the way income is derived from passive investment in equipment or stock. (Id. at 8.)

Plaintiff thus argues the ALJ erred because she “failed to analyze whether the income

received represented the value of the Plaintiff’s efforts” and, in particular, should have

appreciated that “[t]he money paid for elvers has nothing to do with the effort required to

catch them.” (Id. at 7.)

       Social Security Ruling 83-34 (S.S.A. 1983), entitled, Titles II and XVI: Determining

Whether Work is Substantial Gainful Activity–Self-Employed Persons, advises that “[s]elf-

employment income alone is not a reliable factor in determining SGA, since it is influenced

not only by the individual’s services but also by such things as market conditions, capital

investments, the services of other people, and agreements on distribution of profits.” Id.,


                                             5
1983 WL 31256, at *1. “Hence, it is necessary to consider economic value of the

individual’s services, regardless of whether an immediate income results from such

services.” Id. On the specific topic of “test one,” Ruling 83-34 explains that an individual

in a “one-person business operation[]” necessarily performs “significant” services. Id. at

*2. Under the Ruling, as with the regulations, Plaintiff would be considered a person who

performs substantial services.

       Plaintiff, however, argues the ALJ erred because she did not engage in the analysis

required by the Eleventh Circuit in Johnson v. Sullivan, 929 F.2d 596 (11th Cir. 1991) (per

curiam).    In Johnson, the claimant worked as a registered land surveyor before

experiencing certain complications of vascular disease, including the loss of a leg.

Although the resulting limitations prevented the claimant from performing the full range

of activities necessary to his self-employed occupation, the claimant’s wife and son

assumed many of the duties he could not perform, and he “was relegated to drawing maps

and signing plats made by his son.” Id. at 597. The Eleventh Circuit held that the claimant

had not rebutted the presumption that his income (residual profits that exceeded the

regulatory threshold) reflected his performance of substantial gainful activity. Id. at 598.

After considering a number of factors, the court concluded: “Claimant’s credentials as a

licensed surveyor were required by law for the operation of the company and thus his

presence was essential to the business.” Id. Plaintiff contends the ALJ erred because she

did not consider the significance of the license, which Plaintiff maintains is essential to the

business rather than any skill or particular expertise he contributes.

       In this case, as the ALJ in Johnson did, the ALJ assessed the relevant factors and


                                              6
did not simply rely on the income level in determining whether Plaintiff had engaged in

substantial gainful activity for the years 2015, 2016, and 2017. The record establishes that

Plaintiff had been elver fishing since 1989 (R. 46), and that the process and mechanics of

elver fishing require a certain level of effort, knowledge and experience. The ALJ’s

determination is supported by substantial evidence on the record, and Plaintiff’contention

that the income is merely the product of his good fortune to secure an elver fishing license

is unpersuasive.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                          NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, and request for oral
       argument before the district judge, if any is sought, within fourteen (14) days
       of being served with a copy thereof. A responsive memorandum and any
       request for oral argument before the district judge shall be filed within
       fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.


                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

       Dated this 6th day of February, 2019.




                                              7
